 In the Matter Of INTERNATIONAL HARVESTER COMPANY, SALES ANDSERVICE DIVISION, EMPLOYERandLODGE No. 1815, INTERNATIONALASSOCIATION OF MACHINISTS, PETITIONERCaseNo. 13-RC-165.-DecidedJune 7, 1948DECISIONANDORDERPursuant to a "Stipulation for Certification upon Consent Election,"entered into between the Employer and the Petitioner, the Board onApril 30, 1948, held an election among certain employees of the Em-ployer.Upon the conclusion of the election, a Tally of Ballots wasfurnished the parties.The Tally shows that, of the approximately13 eligible voters, 13 cast ballots, of which 5 were for the Petitioner,6 against the Petitioner, and 2 were challenged.Because the challenged ballots could affect the outcome of the elec-tion, the Regional Director for the Thirteenth Region, in accordancewith the Board's Rules and Regulations, conducted an investigation.Thereafter, on May 27, 1948, he issued and served upon the parties hisReport on Challenged Ballots, recommending therein that the chal-lenge to the ballot of Joe Gunnels be sustained on the ground that hisemployment relationship was permanently terminated before theelection, and that the challenge to the ballot of L. J. Buchanan beoverruled on the ground that he was not, as had been alleged, asupervisor.No exceptions having been filed to these recommendations, we herebyadopt them.As the vote of L. J. Buchanan, no matter how cast, would be insuffi-cient to establish a majority for the Petitioner, we shall dismiss thepetition.2'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Chairman Herzog and Members Murdock and Gray].2 In these circumstances,we shall not direct that Buchanan's ballot be opened andcounted.78 N. L.It.B., No. 19.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of International Harvester Com-pany, Sales and Service Division,Springfield,Illinois, filed by LodgeNo. 1815,International Associationof Machinists, be, and it hereby is,dismissed.